TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00696-CR
NO. 03-11-00697-CR
NO. 03-11-00698-CR



Phillip Marshall Shaffer, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NOS. 7300, 7301, 7302, HONORABLE TERRY FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Phillip Marshall Shaffer seeks to appeal three judgments of conviction,
entered on March 22, 2011, for (1) robbery and engaging in organized criminal activity, (2)
unauthorized use of a motor vehicle and engaging in organized criminal activity, and (3) tampering
with or fabricating physical evidence.  The trial court has certified that these are plea bargain cases
and Shaffer has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Further, notices of appeal
in these cases were due on April 21, 2011, and not filed until October 14, 2011.  See Tex. R. App.
P. 26.2.  Accordingly, we dismiss the appeals for want of jurisdiction.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   January 10, 2012
Do Not Publish